toDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the live bait zip tie in use with bait as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim(s)  2-9 is/are objected to because of the following informalities: 
The preamble should be separated from the limitations by use of a comma. For example claim 2 should be changed from “The live zip tie as claimed in claim 1 comprises:” to --The live zip tie as claimed in claim 1, comprises:”. 
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-13, 15-17 of U.S. Patent No. 11116192. 
The ‘192 patent teaches a live bait zip tie comprises: a band-receiving head; (claim 1, line 5) a pawl (claim 1, line 6) : the band-receiving head comprises a functional hole and a head body(claim 2, line 2): the pawl comprises a free end and a fixed end(claim 2, line 3); the functional hole comprises a prong-receiving section, a slide-through section, and a band-receiving section (claim 2, lines 4-5); the functional hole traversing through the head body (claim 2, line 6); the slide-through section being positioned in between the prong-receiving section and the band-receiving section (claim 2, lines 7-8); the fixed end being mounted onto the head body (claim 2, line 9); and the free end traversing into the band-receiving section (claim 2, line 10).
For claims 2-9 although the claims at issue are not identical, they are not patentably distinct from each other because they commonly a prong, a ratchet band, and a hook-bracing fixture, a first hook-bracing indent, a transition rod, and a counterfort. 
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s)  4-8 is(are) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 recites “the hook-bracing fixture”. There is a lack of antecedent basis. Furthermore, it seems that this claim was intended to dependent on claim 2 rather than claim 1. Claim 5 is rejected based on its dependency. 
	Claim 6 recites “the hook-bracing fixture”. There is a lack of antecedent basis. Furthermore, it seems that this claim was intended to dependent on claim 2 rather than claim 1. Claim 7 is rejected based on its dependency.
	Claim 8 recites “the blunt end”, “the ratchet band”, and “the hook-bracing fixture”. There is a lack of antecedent basis for the recited limitations. Furthermore, it seems that this claim was intended to dependent on claim 2 rather than claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claim(s) 1-3, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morello (US20060192059) in view of Borisof (US3318354).
Regarding claim 1:
Morello teaches:

    PNG
    media_image1.png
    685
    910
    media_image1.png
    Greyscale

A live bait zip tie comprises: (Abstract and Figures, this reference can be used to puncture a live bait)
a band-receiving head; (Figure 1, Reference 15)
 a pawl; (Figure 2, 6, center of Reference 22, para0020, 0020-0021)
the band-receiving head comprises a functional hole and a head body; (Figures 6/2, comprises a functional hole 20 and a head body 15, para0020-0021)
the pawl comprises a free end and a fixed end; (Figure 6, pawl comprises a free end (fr) and a fixed end (fx) to the head body (15))

    PNG
    media_image2.png
    267
    211
    media_image2.png
    Greyscale

the functional hole comprises a prong-receiving section; (Figure 2/6, Reference 20, para0020) 
the functional hole traversing through the head body; (See Fig 2, how the cross section shows that the functional hole traverses through the head body)
the fixed end being mounted onto the head body; and the free end traversing into the band-receiving section. (See Fig 6, how the fixed end (fx) is mounted onto the head body (15) and the free end (fr) traverses into the band-receiving section of the functional hole (20)) 
However, Morello doesn’t teach:
the functional hole comprises a prong-receiving section, a slide-through section, and a band-receiving section
the slide-through section being positioned in between the prong-receiving section and the band-receiving section; 
Borisof further teaches:
a zip tie comprises: (Figure 3, column 4, lines10-36)
a prong; (Figure 3, Reference 46)
 a band-receiving head; (Figure 3, Reference 152, column 4, ln 10-11)
the band receiving head comprises a functional hole (Figure 3, Reference 154)
the functional hole comprises a prong-receiving section, (Figure 3, Reference 162)
a slide-through section, (Figure 3, Reference 166)
and a band-receiving section (Figure 3, Reference 164)
the slide-through section being positioned in between the prong-receiving 25section and the band-receiving section; (Figure 3, the slide-through section 166 is positioned in between the prong-receiving section 162 and the band-receiving section 164)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the functional hole of Morello such that it comprises a prong-receiving section, slide-through section, and band-receiving section as taught by Borisof to facilitate a more secure attachment of the prong and ratchet band into the band-receiving head. 
Regarding claim 2:
Morello as modified by Borisof discloses claim 1 and Morello further teaches:
a prong; (Figure 1, Reference 24)
 a ratchet band: (Figure 1, Reference 12)
 a hook-bracing fixture; (Figure 1, Reference 14)
  the prong comprises a rounded end and a blunt end; (Figure 1, Reference 24 annotated below, rounded end (R) and blunt end (P))

    PNG
    media_image3.png
    225
    181
    media_image3.png
    Greyscale

the blunt end being terminally connected to the ratchet band;  (See Fig. 1, how the blunt end (B) is terminally connected to the ratchet band (12))
the hook-bracing fixture being terminally mounted to the ratchet band, opposite to the blunt end; (Figure 1, see how the hook-bracing fixture (14) is terminally mounted to the ratchet band (12)) opposite to the blunt end (B)). 
the band-receiving head being mounted adjacent to the hook-bracing fixture, opposite to the ratchet band; (Figure 1, see how the band-receiving head (15) is mounted adjacent to the hook-bracing fixture (14) opposite to the ratchet band (12))
and the pawl being operatively integrated into the band-receiving head, 1 wherein the pawl is used to lock the ratchet band in place by allowing the ratchet band to travel one-way through the band-receiving head. (para0020-0021)
However, Morello doesn’t teach:
wherein the prong comprises a pointed end and a blunt end.
Borisof teaches:
a zip tie comprises: (Figure 3, column 4, lines10-36)
a prong; (Figure 3, Reference 46)
 a ratchet band: (Figure 3, Reference 152)
 a band-receiving head; (Figure 3, Reference 152, column 4, ln 10-11)
 the prong comprises a pointed end and a blunt end; (Figure 3, Reference 46, comprises a pointed end (top edge of 46) and blunt end (48))
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the prong of Morello such that it comprises a pointed end as taught by Borisof to allow the prong to more easily fit through the band-receiving head with a pointed end.  Additionally, it would improve the grip of the zip tie since it would generally be easier to hold a pointed head and feed it through the band-receiving head.  
	Regarding claim 3:
Morello as modified by Borisof discloses claim 1. Morello teaches:
the prong-receiving section (20) is positioned adjacent the hook-bracing fixture (14).
Borisof teaches: 
the band-receiving section (162) is positioned adjacent the ratchet band (42).
Morello as modified by Borisof doesn’t teaches:
the prong-receiving section being positioned in between the band- receiving section and the hook-bracing fixture.
However, it would have been obvious to one having ordinary skill in the art before the effective filling date to modify the live bait zip tie such that the prong-receiving section is positioned in between the band receiving section and the hook-bracing fixture since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. It would have been an obvious modification because having the prong-receiving section being positioned in between the band-receiving section and the hook-bracing fixture of Marcello would not change the function of the functional hole as it will still be able to receiving the prong and ratchet band to facilitate a secure attachment of the zip tie. 
	Regarding claim 8:
Morello as modified by Borisof discloses claim 1. Morello doesn’t teach:
a transition rod; the blunt end being terminally connected to the transition rod; the ratchet band being terminally connected to the transition rod, opposite to the blunt end; and  the transition rod and the hook-bracing fixture being positioned opposite to each other along the ratchet band.
Borisof teaches:
a transition rod; (Figure 3, Reference 42)
a ratchet band (Figure 3, Reference 152)
a prong comprising a pointed end and a blunt end; (Figure 3, Reference 46, comprises a pointed end (top edge of 46) and blunt end (48))
the blunt end being terminally connected to the transition rod; (See Fig. 3, how the blunt end (48) is terminally connected to the transition rod (42))
the ratchet band being terminally connected to the transition rod, opposite to the blunt end; (See Fig. 3, how the ratchet band (152) is terminally connected to the transition rod, (42) opposite to the blunt end (48))
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the zip tie of Morello such that it comprises the transition rod and prong features as taught by Borisof to facilitate a secure attachment by increasing the points of contact between the transition rod, ratchet band, prong, and the band-receiving head. 
Morello as modified by Borisof doesn’t teach:
the transition rod and the hook-bracing fixture being positioned opposite to each other along the ratchet band. 
However, it would have been obvious to one having ordinary skill in the art before the effective filling date to modify the live bait zip tie such that the transition rod and hook-bracing fixture is positioned opposite to each other along the ratchet band since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. It would have been an obvious modification because placing the transition rod of Borisof and the hook-bracing fixture of Morello opposite to each other would enable the user access to the hook-bracing fixture once the zip tie is tightened. 
Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morello (US20060192059) in view of Borisof (US3318354) and in view of Verspieren (US3581349A).
	Regarding claim 4:
Morello as modified by Borisof disclose all of claim 1. Morello as modified by Borisof teaches: 
the first band receiving head is positioned adjacent to the hook-bracing fixture. (Figure 1, see how the first band receiving head 15 is positioned adjacent to the hook-bracing fixture 14)
Morello as modified by Borisof doesn’t teach: 
a first hook-bracing indent; the first hook-bracing indent traversing into the head body; 
Verspieren teaches: 
a zip tie for live bait: (Figures, zip tie could be used to secure live bait onto it)
a head body (Figure 1-5, Reference 10)
a prong (Figure 1-5, References 15, 16A-16B, 17A-17B, 18A-18B, column 2, lines 66-70)
a first hook-bracing indent (Figures 1-5, Reference 12, column 2, lines 62-65)
the first hook bracing indent traversing into the head body, (Figure 2, Reference 11, column 2, lines 59-61, see how the first hook bracing indent 12 is conically shaped and traverse into the head body to secure member 13, which could be a hook, onto it)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the zip tie of Morello such that it comprises first hook-bracing indent as taught by Verspieren to tightly secure a cylindrical member onto the ring and thereby prevent it from falling out of the head body of Morello (column 2, line 62-64).    
	Regarding claim 5:
Morello as modified by Borisof and Verspieren disclose all of claim 4. Morello teaches: 
a prong-receiving section (Figure 1/6, Reference 20) 
Morello as modified by Verspieren teaches:
the first hook-bracing indent and the prong-receiving section intersecting each other. (Figure 1, Reference 12 of Verspieren and Figures 1/6, Reference 20 of Morello intersect each other)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the zip tie of Morello such that it comprises first hook-bracing indent as taught by Verspieren intersecting with the prong-receiving section of Morello o tightly secure a cylindrical member onto the ring and thereby prevent it from falling out of the head body of Morello (column 2, line 62-64).   
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morello (US20060192059) in view of Borisof (US3318354) and in view of Dyer (US8726468B2). 
	Regarding claim 9:
Morello as modified by Boris discloses all of claim 1. Morello as modified by Borisof teaches:
a hook-bracing fixture (Figure 1, Reference 14)
Morello as modified by Boris doesn’t teach:
at least one counterfort; and the at least one counterfort being connected in between the ratchet band and the hook-bracing fixture.
Dyer teaches: 
a live bait zip tie (Figures and Abstract, the reference can be used to puncture live bait)
at least one counterfort; (Figure 5B, Reference 564, column 7, lines 18-27)
a ratchet band (Figures 5B, Reference 510)
a hook-bracing fixture (Figure 5B, Reference 556)
the at least one counterfort being connected in between the ratchet band and the hook-bracing fixture. (Figure 5B, see how the counterfort 564 is connected between the ratchet band 510 and the hook-bracing fixture 556)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the zip tie of Morello to comprise a counterfort as taught by Dyer to serves as a cushion for what otherwise may be a damaging force placed upon the zip tie or as a grip to hold the zip tie during use. 
Allowable Subject Matter
Claims 6-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or suggest the hook-bracing fixture comprises a tubular body and a puncturable film; the tubular body comprises a first open end and a second open end; the first open end and the second open end being positioned opposite to each other along the tubular body; and the puncturable film being connected across the first open end as claimed and described in the specification pages 5-6. Specifically, Morello as modified by Borisof doesn’t teach the particulars of tubular body and puncturable film. There is no reason to further modify Morello as modified by Borisof without hindsight reasoning. 
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058.  The examiner can normally be reached on M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHADA ALGHAILANI/
Examiner
Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643